Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159022                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159022
                                                                   COA: 344682
                                                                   Oakland CC: 2015-253430-FH
  DAVID JOHN BERNARD,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the November 26, 2018
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2020
           b0408
                                                                              Clerk